MEMORANDUM OPINION
BUSSEY, Judge.
Petitioner, John B. Riopella, seeks an order of this Court directing the Warden of the State Penitentiary at McAlester, to credit him with time spent in the Oklahoma County Jail after his arrest and until he was transported to the penitentiary under a judgment and sentence fixing his punishment at three years imprisonment for the offense of Attempted Burglary After Former Conviction of a Felony.
In Application of Roberson, Okl.Cr., 400 P.2d 459, 461, we held that:
"All inmates serving their first term with a good conduct record and who have no infraction of the rules and regulations of the penal institution shall be allowed as a deduction from his term of imprisonment the jail term, if any, served prior to being received at the penal institution.” (Emphasis ours).
But in that opinion, the Court went on to say:
“It appears from the record, that this petitioner had been formally convicted of a felony when his first trial for this offense resulted. He is not therefore entitled to receive credit for the eight months, fifteen days spent in the Tulsa County Jail, while awaiting his second trial, which resulted when this Court reversed and remanded the first trial.”
Under authority of application of Roberson, supra, the relief prayed for is accordingly denied.
NIX, P. J., and BRETT, J., concur.